[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a hearing in damages following a default against the defendant for failing to appear for trial, the Court CT Page 4426 awards damages for the plaintiff in the amount of $18,318.78.
Statutory interest (Section 37-3a) is awarded on said amount of damages at 10% per annum from October 1, 1989, which amount is $6,584.98.
Judgment shall enter for the plaintiff in the amount of $24,903.76, plus costs.
BY THE COURT,
Lawrence C. Klaczak Judge, Superior Court